Green, J.,
concurring: I concur with the majority opinion to reverse the trial court’s judgment adopting the father’s grandparent visitation plan. Nevertheless, I write separately because Judge Marquardt, who was assigned to write the opinion in this case, cannot agree with the majority opinion affirming the trial court’s award of costs and fees to the father.
“Generally, an award of attorney fees rests within the sound discretion of the trial court, and its determination will not be disturbed on appeal in the absence of an abuse of discretion.” DeGraeve v. Holm, 30 Kan. App. 2d 865, 869, 50 P.3d 509 (2002) (citing York v. InTrust Bank, N.A., 265 Kan. 271, 307, 962 P.2d 405 [1998]).
The payment of costs and attorney fees in grandparent visitation actions is governed by K.S.A. 38-131. K.S.A. 38-131 states: “Costs and reasonable attorney fees shall be awarded to the respondent in an action filed pursuant to K.S.A. 38-129 et seq. unless die court determines that justice and equity otherwise require.” The legislature clearly intended that the petitioner (grandparents) pay the costs and the attorney fees unless the trial court specifically finds that justice and equity require otherwise. Spradling v. Harris, 13 Kan. App. 2d 595, 602-03, 778 P.2d 365, rev. denied 245 Kan. 786 (1989).
The use of the word “shall” in K.S.A. 38-131 suggests that the trial court has an obligation to award costs and attorney fees in the absence of circumstances which would require that each party bear its own costs. Here, the trial court determined that the grandparents should pay the father’s costs and fees. In making the award of costs and fees, the trial court looked at each party’s financial position. The trial court determined that the grandparents’ financial position was “much better” than the father’s financial position. The trial court also noted that equity was in favor of the father because he defended himself from the action brought by the grandparents.
*378The grandparents’ arguments in favor of waiving costs and fees are easily countered by examples of how they drove up the costs of litigation. They wanted a 2- or 3-day trial and only agreed to a shorter proceeding after a trial bond was proposed. The grandparents refused to stipulate to the father’s fitness to parent until the morning of the hearing. On the other hand, the father stipulated that he wanted Rebecca to have visits with her grandparents.
In explaining that an appellate court does not review the merits of the decision of a trial court but, instead, the way a trial court made it, our Supreme Court stated:
“In general, when a discretionary decision is made ‘within the legal standards and takes the proper factors into account in the proper way, the [trial court’s] decision is protected even if not wise.’ [Citation omitted.] However, ‘[a]buse is found when the trial court has gone outside the framework of legal standards or statutory limitations, or when it fails to properly consider the factors on that issue given by the higher courts to guide the discretionary determination.’ [Citations omitted.]” Dragon v. Vanguard Industries, Inc., 277 Kan. 776, 779, 89 P.3d 908 (2004).
Here, the trial court stayed within the framework of the legal standards placed upon it by K.S.A. 38-131. In arriving at its decision, the trial court considered the necessaiy factors of K.S.A. 38-131 in applying its discretion.
Because the trial court exercised its discretion within its authority and according to the evidence, its decision is protected even if an appellate court disagrees with it. As a result, we determine that the trial court properly awarded costs and fees to the father in accordance with K.S.A. 38-131.